Citation Nr: 1035260	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for panniculitis.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for hypercholesterolemia.

4.  Entitlement to service connection for a disability manifested 
by a positive purified protein derivative test.

5.  Entitlement to an initial compensable evaluation for 
herniated nucleus pulposus L3-L4.

6.  Entitlement to an initial compensable evaluation for left 
retropatellar pain syndrome.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 2007, 
when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (RO) dated in 
November 2007 and September 2009.

The Veteran testified at a Board hearing at the RO before the 
undersigned in April 2010 regarding the initial rating claims for 
the lumbar spine and the left knee, and the service connection 
claims for panniculitis and bilateral shin splints.  A transcript 
of the hearing is of record.  On the same day as the hearing, the 
Veteran submitted a timely VA-Form 9 substantive appeal appealing 
service connection claims for abnormal cholesterol and a positive 
PPD skin test for tuberculosis.  He declined a hearing with 
respect to these claims.

The issues of entitlement to service connection for panniculitis, 
entitlement to service connection for bilateral shin splints, and 
entitlement to an initial compensable evaluation for left knee 
retropatellar syndrome, are addressed in the Remand portion of 
the decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hypercholesterolemia is not a disability for VA 
purposes.

2.  The Veteran's service treatment records show a positive 
purified protein derivative (PPD) test in January 2005.

3.  The probative and persuasive evidence of record does not 
reflect any current disability as manifested by his January 2005 
positive PPD test.

4.  The Veteran's service-connected lumbar spine disability is 
manifested by MRI findings of degenerative changes in the lower 
two lumbar discs and the Veteran's consistent complaints of pain 
in the lumbar spine. 


CONCLUSIONS OF LAW

1.  Hypercholesterolemia was not incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  A disability manifested by a positive PPD test was not 
incurred or aggravated in service; and active tuberculosis may 
not be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2009).

3.  The criteria for an initial evaluation of 10 percent, but no 
higher, for herniated nucleus pulposus at L3-L4 have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  April 2007, September 2007, and August 2009 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating in those April 2007, September 2007, 
May 2008, and August 2009 letters.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence that 
he is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  VA examinations were conducted in August 2007 
and March 2009; the Veteran has not argued, and the record does 
not reflect, that these examinations were inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, the VLJ specifically noted the issues on 
appeal, and she and the Veteran's representative asked questions 
to ascertain both the relationship between the Veteran's military 
service and his claimed disorders, as well as whether the 
Veteran's service-connected disabilities on appeal had worsened 
since his prior evaluations.  In addition, the VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for benefits.  As such, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c) (2) and that any error 
in notice provided during the Veteran's hearing constitutes 
harmless error.  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

In this case, the Veteran has testified concerning his belief 
that his herniated nucleus pulposus at L3-L4 is more severe than 
contemplated by the initially assigned noncompensable evaluation.  
He also claims that his service treatment records show both 
elevated cholesterol readings, and a positive PPD test result, 
and that service connection is warranted for these laboratory 
findings.

Service Connection Claims

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).

Hypercholesterolemia

The Veteran's service treatment records show a history of 
elevated cholesterol readings, to include a reading of 202 
milligrams/deciliter (mg/dL) in January 2005, and of 196 mg/dL on 
his February 2007 retirement physical; these records note that 
the "desirable" range is from 50-200 mg/dL.  Postservice VA 
treatment records also show elevated cholesterol readings.  
However, despite documented inservice and postservice evidence of 
elevated cholesterol levels, service connection is not warranted 
for hypercholesterolemia.  Under applicable regulations, the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  38 
C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  An elevated cholesterol 
level represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation benefits 
are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A 
symptom such as high cholesterol, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a disability for which service connection may 
be granted.  Sanchez-Benitez, 13 Vet. App. at 285.  The Court has 
held that where the law is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as 
there is no basis in the law to grant the Veteran's appeal, the 
claim for service connection for hypercholesterolemia must be 
denied.

Positive PPD Test

The Veteran had normal chest x-rays in October 1988, June 1990, 
and April 1997.  In January 2005, on his return from overseas 
duty, the Veteran's tuberculosis tine test was positive for PPD.  
He was prescribed a regimen of isoniazid (INH) for 9 months.  
Subsequent chest x-rays, to include in June 2005 and October 
2006, continued to be normal.  At a June 2005 private visit, the 
Veteran denied shortness of breath, chest discomfort, cough, 
coughing up blood, or wheezing.  His February 2007 retirement 
physical showed a history of positive PPD converter test, but no 
evidence of tuberculosis, or abnormal clinical findings of the 
chest or lungs, to include on x-ray.  On his February 2007 report 
of medical history, he denied a history of tuberculosis, a 
history of having lived with someone who had tuberculosis, or any 
other respiratory complaints.   

At the August 2007 VA general medication examination, it was 
noted that the Veteran had a positive PPD test in 2005 and was 
treated with INH therapy for 9 months with no side effects.  
Chest x-rays since that time have been negative.  Physical 
examination showed clear lungs, normal breath sounds, no dyspnea.   
Diagnosis was positive PPD in 2005 with no side effects after 9 
month treatment with INH, with negative chest x-rays.  

Although the Veteran's tuberculosis tine test was positive for 
PPD in January 2005, the service and postservice medical evidence 
of record VA and private treatment records do not reflect a 
diagnosis of, or treatment for, active tuberculosis or any other 
respiratory disorder.  As such, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see 
also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current 
disability requirement for a service connection claim is 
satisfied if the claimant has a disability at the time the claim 
is filed or during the pendency of that claim).  Accordingly, 
service connection for a disability manifested by a positive PPD 
test must be denied.

Increased Initial Evaluation Claim

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A November 2007 rating decision granted service connection for 
herniated nucleus pulposus of L3-L4, and assigned an initial 
noncompensable disability evaluation, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (for intervertebral disc syndrome).  
Diagnostic codes 5235 to 5243 are evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine (General 
Rating Formula), unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a.  Where the Rating Schedule does not 
provide for a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2009).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, aching in the area of the spine affected by 
residuals of injury or disease, the General Rating Formula 
provides for a 10 percent evaluation when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent 
evaluation is warranted when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, there exists muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.

Additionally, a 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable anklyosis of the entire thoracolumbar spine; a 50 
percent evaluation is warranted for unfavorable anklyosis of the 
entire thoracolumbar spine; and the maximum 100 percent 
evaluation is warranted for unfavorable anklyosis of the entire 
spine.  Id.  Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

Normal range of motion in the thoracolumbar spine is 0 to 30 
degrees of extension, 0 to 90 degrees of forward flexion, and 0 
to 30 degrees of lateral flexion and rotation.  See 38 C.F.R. 
§ 4.71a, Plate V.

The Veteran testified at the April 2010 hearing that he had pain 
in his back on a regular basis and that he treats the pain with 
Motrin and Tylenol.  He stated that his job as an elementary 
school teacher requires a lot of standing and looking over 
students' shoulders and that this aggravates his back.

An August 2007 general medical examination report notes that the 
Veteran complained of pain in the middle of the lumbar spine 
radiating to the left lower extremity, anterolaterally to the 
thigh and calf.  He had flare-ups one to two times per year 
lasting three to four days, which were brought on by overuse of 
the spine or wrong movements.  He said that the intensity of the 
pain was at a 9 out of 10 during  a flare-up and that he had 
additional limitation of motion or functional impairment during 
those times.  He did not describe any associated features or 
symptoms such as numbness, weakness, bladder complaints, bowel 
complaints, or erectile dysfunction.  His back had no affect on 
his usual daily activities.

On objective evaluation, the lumbar spine had normal range of 
motion with flexion to 90 degrees, extension to 30 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral rotation 
to 45 degrees.  He had normal anatomy, musculature, and strength, 
with no deformities, tenderness, or spasm.  He had normal lumbar 
lordosis and range of motion was asymptomatic.  The spine was 
supple and repetitive forward flexion did not decrease range of 
motion or spine function.  The lumbar spine had no effects on the 
Veteran's usual occupation or daily activities.  He was very 
flexible.

An October 2008 VA physician note shows the Veteran complained of 
more back pain over the last few months.  He denied recent 
injury, weakness, numbness or tingling, or loss of bowel or 
bladder control.  X-ray examination showed an impression of L5 
osteophyte, otherwise unremarkable images of the lumbosacral 
spine.  A January 2009 VA magnetic resonance imagining (MRI) 
report shows degenerative changes were seen at the lower two 
lumbar discs, but no disc herniation was present at any level, 
and no central or foraminal stenosis was seen.

In March 2009, a VA examination report shows complaints of pain 
in the middle, lower, and across the lumbar areas brought on by 
sitting on the floor too long or lifting the wrong way.  He had 
daily off and on flare-ups improved by moving around, stretching, 
and taking his daily medication.  Sometimes after lifting the 
wrong way, the pain might go on for a few days with an intensity 
of 8 to 9 out of 10.  He described additional limitation of 
motion or functional impairment during flare-ups for about 30 to 
60 minutes.  There were no associated features of numbness, 
weakness, bladder complaints, bowel complaints, or erectile 
dysfunction.
 
On objective evaluation, range of motion showed that forward 
flexion was to 90 degrees, bilateral lateral flexion was to 30 
degrees, and bilateral lateral rotation was to 30 degrees.  
Repetitive forward flexion did not decrease range of motion or 
function.  There was no pain expression, spasms, or weakness.  
There was mild tenderness over both lumbar areas.  He had a 
normal gait and contour, as well as normal sitting, standing, and 
walking.  The diagnosis was lumbosacral strain, no radiculopathy 
or stenosis.

The August 2007 VA general medical examination report, and the 
March 2009 VA spine examination report, reflect that the 
Veteran's lumbar spine range of motion were fully normal, with 
forward flexion of 90 degrees, extension to 30 degrees, and 
combined lumbar range of motion of 240 degrees, on both 
occasions.  Thus, a compensable rating is not warranted on the 
General Formula based on limitation of motion.  However, MRI 
findings in January 2009 note degenerative changes at the lower 
two lumbar discs, and the Veteran has submitted statements and 
testimony regarding ongoing pain in the lumbar spine.  Moreover, 
at the March 2009 VA spine examination, the examiner indicated 
that there was mild tenderness over the bilateral lumbar areas.  
Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 

Even though degenerative changes in the lumbar spine were 
established by MRI findings, not x-ray findings, they were 
nonetheless shown.  The Veteran also had consistent complaints of 
pain in the lumbar spine.  Accordingly, an initial compensable 
evaluation of 10 percent disabling is warranted for the lumbar 
spine disability throughout the appeals period.  

There were no neurological abnormalities found to be related to 
the Veteran's lumbar spine disability.  The January 2009 MRI 
report shows that there was no disc herniation present at any 
level, and no central or foraminal stenosis was seen.  While the 
Veteran complained of pain radiating to the left leg during the 
August 2007 examination, the Veteran specifically denied 
experiencing any neurologic complications, to include bladder or 
bowel impairment, during the August 2007 VA examination, an 
October 2008 VA outpatient visit, and the March 2009 VA 
examination.  Accordingly, a separate compensable evaluation for 
neurological impairment is not warranted.  Moreover, because the 
General Rating Formula is identical for all diagnostic codes 
pertaining to the spine other than for intervertebral disc 
syndrome, consideration of other relevant diagnostic codes 
pertaining to the spine is not required.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2009).  

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral 
disc syndrome should be evaluated under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25.  The Formula for 
Rating Intervertebral Disc Syndrome rates intervertebral disc 
syndrome on the total duration of incapacitating episodes over 
the past 12 months.  However, MRI and x-ray findings do not show 
any findings of intervertebral disc syndrome.  Moreover, neither 
VA examination, nor the VA or private treatment records dated 
during the appeal period, reflect that the Veteran experienced 
incapacitating episodes, defined by the controlling regulations 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 
(1).  Therefore, an evaluation greater than that assigned under 
the General Rating Formula is not warranted under the Formula for 
Rating Intervertebral Disc Syndrome.  

Moreover, the evidence of record does not show that the Veteran's 
lumbar spine disability causes a level of functional loss greater 
than that already contemplated by an initial compensable 
evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2009).  The record, to include both VA examination 
reports, does not reflect that the Veteran experienced pain of 
any kind with range of motion testing, or that repeated forward 
flexion resulted in limitation of motion or of functional 
limitation.  As such, higher evaluations are not warranted under 
the General Rating Formula based on functional loss.  See id.; 
see also General Rating Formula.  

The level of impairment in the lumbar spine has been relatively 
stable throughout the appeals period, or at least has never been 
worse than what is warranted for a 10 percent rating.  Therefore, 
the application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the rating schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the veteran's service-connected 
disabilities with the established criteria found in the rating 
schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the rating schedule reasonably describe the 
veteran's disability level and symptomatology, then a veteran's 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when 
service-connected disability affects employment 'in ways not 
contemplated by the rating schedule [,]' § 3.321(b) (1) is 
applicable).

In this case, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to render 
the disability rating for the herniated nucleus pulposus of the 
left paraspinal muscles inadequate.  The Veteran's disability is 
evaluated under 38 C.F.R. § 4.71a, The General Rating Formula for 
the spine, Diagnostic Code 5243, the criteria of which is found 
by the Board to specifically contemplate the level of his 
disability and symptomatology.  Manifestations of the Veteran's 
service-connected lumbar spine disability include normal forward 
flexion, extension, lateral flexion, and lateral rotation of the 
lumbar spine, MRI findings of degenerative changes, and 
consistent complaints of pain in the back, with tenderness to 
palpation.  There were no neurological abnormalities related to 
the Veteran's lumbar spine disability, such as bladder and/or 
bowel impairment.  

When comparing this disability picture with the symptoms 
contemplated by the rating schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by the 
rating for his service-connected disability.  Ratings in excess 
of the currently assigned ratings are provided for certain 
manifestations of the service-connected disability, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, there is no evidence showing 
that the Veteran's service-connected disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  The Veteran testified 
that he had not lost any time from work due to the lumbar spine 
disability.  The currently assigned ratings for the Veteran's 
herniated nucleus pulposus more than reasonably describe his 
disability level and symptomatology.  Therefore, the currently 
assigned schedular evaluation is adequate, and the Board finds 
that the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular evaluations 
inadequate.  The threshold determination for a referral for 
extraschedular consideration has not been met, and consequently, 
the Board concludes that the Veteran is not entitled to referral 
for an extraschedular rating.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.71a; Thun, 22 Vet. App. at 
115.

The Veteran has argued that he is entitled to a higher rating for 
his lumbar spine disability.  He is competent to report that 
which he can experience or observe, and there is no reason shown 
to doubt his credibility in this regard.  However, as a layperson 
lacking in medical training and expertise, he cannot provide a 
competent medical opinion regarding the severity of his lumbar 
spine disability, including clinical evaluation of range of 
motion tests or MRI and x-ray findings.  Thus, his view is 
outweighed by the opinions provided by the medical professionals 
who examined the Veteran, discussed his disability, and provided 
the relevant clinical testing to rate the claim.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

On this basis, the Board finds that the evidence more closely 
approximates the criteria for a 10 percent rating for the lumbar 
spine disability for the entire appeals period.  To the extent 
that any further increase is denied, the preponderance of the 
evidence is against the claim, and any further increase is 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for hypercholesterolemia is denied.

Service connection for positive PPD test result is denied.

A 10 percent evaluation, but no greater, for herniated nucleus 
pulposus at L3-L4, is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.


REMAND

The Veteran asserts that his panniculitis, first shown on 
computed tomography scan within weeks of his service separation, 
was related by his private physician to his military service 
because its onset occurred so soon after his military discharge.  
His service treatment records show significant treatment for 
gastrointestinal symptoms, to include irritable bowel syndrome.  
Subsequent to service, the medical evidence is inconclusive as to 
whether a diagnosis of panniculitis is of record.  A June 2007 
private computed tomography scan of the abdomen and pelvis noted 
extensive fat-stranding within the central mesentery which may be 
due to panniculitis.  Mesenteric panniculitis was assessed in a 
later June 2007 private treatment record, and the Veteran was 
referred to a gastroenterologist for evaluation.  However, an 
August 2007 follow-up pan-colonoscopy was normal, as the surgeon 
noted that the Veteran's normal sedimentation rate and complete 
blood count rates being normal spoke against significant 
mesenteric panniculitis.  A June 2008 private computed tomography 
scan of the abdomen and pelvis again showed probable mesenteric 
panniculitis, unchanged since the prior examination.  
Accordingly, in light of the Veteran's inservice gastrointestinal 
symptoms, and the initial manifestation of his panniculitis so 
soon after service separation, a VA examination is required to 
determine whether the panniculitis first manifested in, or is 
otherwise related to, the Veteran's military service.  

The Veteran asserts that his shin splints began in service, and 
indicated during his June 2010 Board hearing that they were noted 
on his service separation examination.  While his February 2007 
retirement physical does not reflect complaints of or a diagnosis 
of shin splints, March 1997 and June 1997 service treatment 
records both reflect reports of shin pain after running, and the 
March 1997 record includes a diagnosis of shin splints.  
Subsequent to service, at the August 2007 VA general medical 
examination, the Veteran reported a history of shin splints.  No 
swelling or tenderness or deformities of the tibias were noted, 
and the diagnosis was bilateral shin splints, resolved, but the 
examiner noted that bilateral pes planus contributed to shin 
splints and plantar fasciitis.  Nonetheless, the Veteran contends 
that his shin splints persist.  This, in addition to the 
indication from the August 2007 VA examiner that there may be a 
relationship between the Veteran's history of shin splints and 
his military service or his service-connected plantar fasciitis 
meets the "low threshold" necessary to trigger VA's duty to 
assist the Veteran, in this case in providing him with a VA 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During his June 2010 Board hearing, the Veteran indicated that 
his left knee disorder had increased in severity since his last 
VA examination, which had occurred in 2007.  Specifically, he 
reported that some left knee symptoms, to include those resulting 
in functional loss, had become more frequent.  VA's duty to 
assist includes providing a new medical examination when a 
veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an adequate 
evaluation of the current condition.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  For these reasons, remand is required so that a 
new VA examination may be conducted.

Accordingly, the issues of entitlement to service connection for 
panniculitis, entitlement to service connection for shin splints, 
and entitlement to an initial compensable evaluation for left 
knee retropatellar syndrome, are remanded for the following 
actions:

1.  Schedule the Veteran for a VA 
gastroenterology examination to determine the 
etiology of his panniculitis.  The claims 
file and a copy of this Remand must be 
provided to and reviewed by the VA examiner.  
The examiner should be asked to conduct all 
necessary studies to determine all of the 
Veteran's current gastroenterology 
disabilities, and after a review of the 
inservice and postservice evidence of record, 
opine as to whether it is at least as likely 
as not that any currently diagnosed 
gastrointestinal disorder is related to the 
Veteran's military service. The examiner 
should consider the Veteran's inservice 
history of irritable bowel syndrome and other 
gastrointestinal disturbances, as well as the 
June 2007 and June 2008 abdominal and pelvic 
computed tomography scans of record (noting 
that the June 2007 scan was within weeks of 
the Veteran's service separation), and his 
current treatment for gastroesophageal reflux 
disease.  The examiner should offer a 
complete rationale, citing pertinent 
inservice and/or postservice evidence if 
necessary, for any opinion expressed.  

2.  Schedule the Veteran for a VA joints 
examination to determine the current severity 
of his left knee disorder, and of the 
etiology of any shin splints found.  The 
claims file and a copy of this Remand must be 
provided to and reviewed by the VA examiner.  
Any appropriate diagnostic testing should be 
conducted.  

All ranges of motion of the left knee should 
be tested, and the examiner should note if 
repeated range of motion testing results in 
additional limitation of motion, or in 
functional loss, as discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) factors.  The 
examiner should also determine whether the 
Veteran has recurrent subluxation or lateral 
instability of the left knee and, if so, its 
severity.  

After a thorough physical examination and 
radiologic testing, if necessary, the 
examiner should determine whether the Veteran 
has a current shin splint disability, and if 
so, whether it is at least as likely as not 
related to the Veteran's military service, or 
to a service-connected disorder, to include 
his bilateral plantar fasciitis.  

The examiner should offer a complete 
rationale, citing pertinent inservice and/or 
postservice evidence if necessary, for any 
opinion expressed.  

3.  Notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  If the 
Veteran does not report for the 
aforementioned examination, obtain 
documentation showing that notice scheduling 
the examination was sent to the last known 
address of record, and indicate whether any 
notice that was sent was returned as 
undeliverable.

4.  After undertaking the development above, 
readjudicate the Veteran's claims.  If any 
benefit sought on appeal remains denied, 
provide a supplemental statement of the case 
to the Veteran and his representative, and an 
appropriate period of time in which to 
respond.  Thereafter, return the appeal to 
the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


